DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Martin on 25 March 2021.

The application has been amended as follows: 

Claim 1, line 14:		
exposed to the anolyte, the ion-permeable organic/inorganic hybrid membrane having a plurality of 

Claim 19, lines 14-21:	
	a plurality of ion-conducting particles having lithium bound thereto via electrostatic forces, the plurality of ion-conducting particles disposed within the polymeric matric, the plurality of ion-conducting particles forming ion conducting channels in the polymeric matrix; 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitations of a membrane comprising ion-conducting particles in a polymeric matrix wherein the ion-conducting particles have lithium bound thereto via electrostatic forces within the system for lithium metal synthesis as claimed.  
The prior art teaches many examples of hybrid membranes with lithium ion-conducting particles within a polymeric matrix and teaches that these particles comprises lithium; however, the prior art teaches that there particles are formed of lithium compounds, such as LISICON materials, and fails to teach that the particles are formed of lithium ions separately bounded to existing particles via electrostatic forces.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794